
	
		I
		111th CONGRESS
		1st Session
		H. R. 3825
		IN THE HOUSE OF REPRESENTATIVES
		
			October 15, 2009
			Mr. Bright introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to provide a
		  Federal income tax credit for certain home purchases.
	
	
		1.Short titleThis Act may be cited as the
			 Helping Homebuyers Act of
			 2009.
		2.Credit for
			 certain home purchases
			(a)Allowance of
			 creditSubpart A of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 is amended by inserting after section 25D the
			 following new section:
				
					25E.Credit for
				certain home purchases
						(a)Allowance of
				credit
							(1)In
				generalIn the case of an individual who purchases a principal
				residence during the taxable year, there shall be allowed as a credit against
				the tax imposed by this chapter an amount equal to 15 percent of the purchase
				price of the residence.
							(2)Allocation of
				credit amountAt the election of the taxpayer, the amount of the
				credit allowed under paragraph (1) (after application of subsection (b)(1)) may
				be equally divided among the 2 taxable years beginning with the taxable year in
				which the purchase of the principal residence is made.
							(b)Limitations
							(1)Dollar
				limitationThe amount of the
				credit allowed under paragraph (1) shall not exceed $18,000.
							(2)Married
				individuals filing separatelyIn the case of 2 married individuals filing
				separately, paragraph (1) shall be applied to each such individual by
				substituting $7,500 for $9,000.
							(3)Other
				individualsIf 2 or more individuals who are not married purchase
				a principal residence, the amount of the credit allowed under subsection (a)
				shall be allocated among such individuals in such manner as the Secretary may
				prescribe, except that the total amount of the credits allowed to all such
				individuals shall not exceed $18,000.
							(4)One-time
				only
								(A)In
				generalIf a credit is
				allowed under this section in the case of any individual (and such individual’s
				spouse, if married) with respect to the purchase of any principal residence, no
				credit shall be allowed under this section in any taxable year with respect to
				the purchase of any other principal residence by such individual or a spouse of
				such individual.
								(B)Joint
				purchaseIn the case of a
				purchase of a principal residence by or more unmarried individuals or by 2
				married individuals filing separately, no credit shall be allowed under this
				section if a credit under this section has been allowed to any of such
				individuals in any taxable year with respect to the purchase of any other
				principal residence.
								(5)Limitation based
				on modified adjusted gross income
								(A)In
				generalThe amount allowable
				as a credit under subsection (a) (determined without regard to this paragraph)
				for the taxable year shall be reduced (but not below zero) by the amount which
				bears the same ratio to the amount which is so allowable as—
									(i)the excess (if
				any) of—
										(I)the taxpayer’s modified adjusted gross
				income for such taxable year, over
										(II)$150,000 ($300,000 in the case of a joint
				return), bears to
										(ii)$75,000.
									(B)Modified
				adjusted gross incomeFor
				purposes of subparagraph (A), the term modified adjusted gross
				income means the adjusted gross income of the taxpayer for the taxable
				year increased by any amount excluded from gross income under section 911, 931,
				or 933.
								(c)Recapture of
				Credit in the Case of Certain Dispositions
							(1)In
				generalIn the event that a taxpayer—
								(A)disposes of the
				principal residence with respect to which a credit was allowed under subsection
				(a), or
								(B)fails to occupy
				such residence as the taxpayer’s principal residence,
								at any
				time within 60 months after the date on which the taxpayer purchased such
				residence, then the tax imposed by this chapter for the taxable year during
				which such disposition occurred or in which the taxpayer failed to occupy the
				residence as a principal residence shall be increased by the amount of such
				credit.(2)Exceptions
								(A)Death of
				taxpayerParagraph (1) shall not apply to any taxable year ending
				after the date of the taxpayer’s death.
								(B)Involuntary
				conversionParagraph (1) shall not apply in the case of a
				residence which is compulsorily or involuntarily converted (within the meaning
				of section 1033(a)) if the taxpayer acquires a new principal residence within
				the 2-year period beginning on the date of the disposition or cessation
				referred to in such paragraph. Paragraph (1) shall apply to such new principal
				residence during the remainder of the 60-month period described in such
				paragraph as if such new principal residence were the converted residence.
								(C)Transfers
				between spouses or incident to divorceIn the case of a transfer
				of a residence to which section 1041(a) applies—
									(i)paragraph (1)
				shall not apply to such transfer, and
									(ii)in the case of
				taxable years ending after such transfer, paragraph (1) shall apply to the
				transferee in the same manner as if such transferee were the transferor (and
				shall not apply to the transferor).
									(D)Relocation of
				members of the Armed ForcesParagraph (1) shall not apply in the
				case of a member of the Armed Forces of the United States on active duty who
				moves pursuant to a military order and incident to a permanent change of
				station.
								(3)Joint
				returnsIn the case of a credit allowed under subsection (a) with
				respect to a joint return, half of such credit shall be treated as having been
				allowed to each individual filing such return for purposes of this subsection.
							(4)Return
				requirementIf the tax imposed by this chapter for the taxable
				year is increased under this subsection, the taxpayer shall, notwithstanding
				section 6012, be required to file a return with respect to the taxes imposed
				under this subtitle.
							(d)Limitation based
				on amount of taxIn the case
				of a taxable year to which section 26(a)(2) does not apply, the credit allowed
				under subsection (a) for any taxable year shall not exceed the excess
				of—
							(1)the sum of the regular tax liability (as
				defined in section 26(b)) plus the tax imposed by section 55, over
							(2)the sum of the credits allowable under this
				subpart (other than this section) for the taxable year.
							(e)Definitions and
				special rulesFor purposes of
				this section—
							(1)Principal
				residenceThe term principal residence has the same
				meaning as when used in section 121.
							(2)PurchaseIn defining the purchase of a principal
				residence, rules similar to the rules of paragraphs (2) and (3) of section
				1400C(e) (as in effect on the date of the enactment of this section) shall
				apply.
							(3)Reporting
				requirementRules similar to
				the rules of section 1400C(f) (as so in effect) shall apply.
							(4)Denial of double
				benefit
								(A)Coordination
				with other creditsNo credit
				shall be allowed under this section for any purchase for which a credit is
				allowed under section 36 or section 1400C.
								(B)Basis
				adjustmentFor purposes of this subtitle, if a credit is allowed
				under this section with respect to the purchase of any residence, the basis of
				such residence shall be reduced by the amount of the credit so allowed.
								(f)Application of
				sectionThis section shall not apply to residences purchased
				during the 1-year period beginning on the date of the enactment of this
				subsection.
						.
			(b)Conforming
			 amendmentSubsection (a) of section 1016 of such Code is amended
			 by striking and at the end of paragraph (36), by striking the
			 period at the end of paragraph (37) and inserting , and, and by
			 adding at the end the following new paragraph:
				
					(38)to the extent provided in section
				25E(e)(4).
					.
			(c)Clerical
			 amendmentThe table of
			 sections for subpart A of part IV of subchapter A of chapter 1 of such Code is
			 amended by inserting after the item relating to section 25D the following new
			 item:
				
					
						Sec. 25E. Credit for certain home
				purchases.
					
					.
			(d)Effective
			 dateThe amendments made by this section shall apply to
			 residences purchased after the date of the enactment of this Act.
			
